301 S.W.3d 593 (2010)
STATE of Missouri, Respondent,
v.
Christopher Bruce DURNIL, Appellant.
No. WD 70220.
Missouri Court of Appeals, Western District.
February 2, 2010.
Ellen H. Flottman, Esq., Columbia, MO, for appellant.
Chris Koster and Shaun J. MacKelprang, Esq., Jefferson City, MO, for respondent.
*594 Before Division One: LISA WHITE HARDWICK, P.J., and JAMES M. SMART, JR. and ALOK AHUJA, JJ.

ORDER
PER CURIAM:
Christopher B. Durnil appeals his conviction for assault in the first degree, § 565.050, RSMo 2000, burglary in the first degree, § 569.160, and armed criminal action, § 571.015. Durnil argues that the trial court plainly erred in failing, sua sponte, to declare a mistrial after a venireperson stated during voir dire that she had previously seen Durnil "throw fits" in public. We affirm. Because a published opinion would have no precedential value, a memorandum setting forth the reasons for this order has been provided to the parties. Rule 30.25(b).